     Case 1:18-cv-01023-DAD-EPG Document 31 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     CION PERALTA,                                        1:18-cv-01023-DAD-EPG (PC)
12
                                           Plaintiff, ORDER GRANTING MOTION TO
13                                                    MODIFY SCHEDULING ORDER
                   v.
14                                                        (ECF No. 30)
15   J. SWETALLA, et al.,
16                                      Defendants.
17

18        On September 18, 2020, Defendants moved the Court to modify the scheduling order filed

19   February 25, 2020, (ECF No. 27), and continue the discovery deadline in this matter to October

20   21, 2020, and the dispositive motions deadline to December 2, 2020. (ECF No. 30). Good cause

21   having been shown, Defendants’ motion is GRANTED.

22        IT IS HEREBY ORDERED that the scheduling order is hereby modified as follows:

23
                 Event                 Current Date or Deadline            Revised Date or Deadline
24
      Telephonic Discovery and        October 5, 2020                    October 5, 2020
25    Status Conference               Time: 3:00 p.m.                    Time: 3:00 p.m.
                                                                         (unchanged)
26    Non-Expert Discovery Cutoff     October 9, 2020                    October 21, 2020
      Expert Disclosure Deadline      May 14, 2021                       May 14, 2021 (unchanged)
27
      Rebuttal Expert Disclosure      June 18, 2021                      June 18, 2021 (unchanged)
28    Deadline
                                                      1
     Case 1:18-cv-01023-DAD-EPG Document 31 Filed 09/21/20 Page 2 of 2

 1                Event            Current Date or Deadline    Revised Date or Deadline
      Dispositive Motion Filing   November 13, 2020           December 2, 2020
 2
      Deadline
 3    Telephonic Trial            September 20, 2021          September 20, 2021
      Confirmation Hearing        Time: 1:30 p.m.             Time: 1:30 p.m.
 4                                Courtroom 5 (DAD)           Courtroom 5 (DAD)
                                                              (unchanged)
 5

 6
     IT IS SO ORDERED.
 7

 8      Dated:    September 21, 2020                   /s/
                                                  UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                              2
